Citation Nr: 1232175	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active naval service from June 1964 until his retirement in June 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This case was previously before the Board, most recently in August 2011, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  A left knee disability was not shown in service and is not otherwise related to the Veteran's active service; and, arthritis of the left knee was not manifested to a compensable degree within one year of the Veteran's separation from active service.

2.  A right knee disability was not shown in service, was not caused or permanently worsened by a service-connected disability, and is not otherwise related to the Veteran's active service; and, arthritis of the right knee was not manifested to a compensable degree within one year of the Veteran's separation from active service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated during active service, and left knee arthritis may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right knee disability was not incurred in or aggravated by active service, was not caused or permanently worsened by a service-connected disability, and right knee arthritis may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he first began to experience symptoms of a left knee disability during active service and that now, he has a left knee disability that is related to his symptoms in active service and a right knee disability that was caused by his left knee disability.  

A review of the STRs shows that the Veteran was seen in medical in February 1977 for complaints of pain radiating from his left thigh into his knee.  The examiner diagnosed muscle-tendon strain vs. lymphigitis vs. phlebitis.  There is no indication that the Veteran was diagnosed with a left knee disability at that time.  In November 1977, the Veteran was seen in medical for complaints of left knee pain that had its onset while he was jogging.  There was no history of trauma to the left knee, no left knee effusion, and the left knee was stable.  The Veteran was provided with an ace bandage for treatment.  There was no diagnosis associated with this episode of left knee pain.  There is no other record indicating that the Veteran received treatment for a right or left knee disability while he was in active service.

Also of record in the STRs are various examination reports from the Veteran's long period of service.  In a June 1966 periodic examination, the Veteran checked "no" on a health questionnaire to the question of whether he experienced symptoms of a trick or locked knee.  There is no indication from the examination report that the Veteran was found to have any knee problem at that time.  In August 1973, the Veteran was afforded a tri-annual examination.  At that time, the Veteran's lower extremities were found to be clinically normal and there was no indication from the examination report that the Veteran had reported experiencing any sort of knee disability at the time of his examination.  In August 1975, the Veteran was afforded another tri-annual examination.  At that time, the Veteran checked "no" on the health questionnaire to the question of whether he experienced muscle pain or cramps and to the question of whether he had painful joints.  The Veteran's lower extremities were found to be clinically normal upon examination at that time and there is no indication that the examiner found any evidence of a knee disability at the time of the examination.  In August 1979, the Veteran was afforded another annual examination.  At that time, the Veteran's lower extremities were found to be clinically normal and there was no indication from the examination report that the Veteran had reported experiencing any sort of knee disability at the time of his examination.  In November 1982, the Veteran was afforded another tri-annual examination.  At that time, the Veteran checked "seldom" on the health questionnaire to the question of whether he experienced muscle pain or cramps and to the question of whether he had painful joints.  However, the only joint pain noted by the examiner on the examination report was that of low back pain.  There was no mention of pain in either knee on the examination report.  The Veteran's lower extremities were found to be clinically normal upon examination at that time and there is no indication that the examiner found any evidence of a knee disability at the time of the examination.  In April 1985, the Veteran was afforded a retirement examination.  The Veteran checked "no" on a health questionnaire to the question of whether he experienced symptoms of a trick or locked knee.  There is no indication from the examination report that the Veteran was found to have any knee problems at that time and the Veteran's lower extremities were both found to be clinically normal at the time of his retirement.  

A review of the post-service medical evidence shows that the Veteran received treatment for various disabilities from private providers.  A review of those records show that he has sporadically complained of knee pain.  In August 2004, the Veteran was afforded a left knee X-ray.  The impression was unremarkable left knee.  In December 2004, the Veteran was seen for complaints of bilateral knee pain.  At that time, the examiner diagnosed bilateral knee arthritis.  There is no X-ray evidence of record confirming the presence of arthritis in either knee at that time.  In June 2007, the Veteran was seen for complaints of bilateral knee pain.  The examiner again diagnosed degenerative arthritis of both knees.  The Veteran was afforded a bilateral knee X-ray in June 2007 following his visit for complaints of knee pain.  X-rays at that time revealed no significant pathology in either knee.  Again, there is no X-ray evidence confirming the June 2007 diagnosis of arthritis.  

In November 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had experienced pain and some swelling in both knees during active service.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the VA examiner diagnosed bilateral knee age related degenerative joint disease (DJD).  The examiner noted that the DJD was mild in nature.  The Board notes that there are no X-ray findings of record from this examination that confirm the diagnosis of DJD.  Further, the VA examiner reported that correlation of the Veteran's knee disability to his active service could not be made without resorting to speculation.  

In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that around 1966, he was on a ship's ladder while diving and he twisted his knees.  He reported that he did not recall receiving any evaluation, treatment, or profile at that time and that he continued to work as a Navy diver and an officer.  Based on the history provided by the Veteran and an examination of the Veteran, the VA examiner diagnosed bilateral patellofemoral syndrome.  The examiner did not provide an opinion regarding the etiology of the Veteran's bilateral knee disability.    

In July 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he was a diver while serving in the Navy and that he felt his knee problems started in service, but he had not gotten them looked at in medical since he was young at the time and did not think to do so.  X-rays at that time revealed findings of bilateral DJD and patellofemoral joint syndrome that were related and subtle.  Based on the history provided by the Veteran, a review of the claims files, and an examination of the Veteran, the VA examiner diagnosed mild bilateral patellofemoral joint syndrome and mild DJD.  The examiner was also asked to provide an opinion regarding the etiology of the Veteran's knee disabilities.  In this regard, the VA examiner noted that it was less likely as not that the Veteran's knee disabilities were proximately due to or the result of a service-connected disability.  The VA examiner also noted that there was no useful (focal orthopedic history, physical evaluation, treatment, or follow-up) evidence in the STRs for any type of knee problem.  As a result, the examiner stated that there could not be a nexus association between one knee and the other.  

The Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, in this case, there is contemporaneous medical evidence in the form of the Veteran's STRs, the April 1985 retirement examination, and the post-service medical evidence, which are negative for any indication that the Veteran had any sort of chronic bilateral knee disability during active service or within the first year following his separation from active service.  On the contrary, as noted, at his retirement examination the Veteran explicitly denied experiencing any knee problems during active service and his lower extremities were clinically normal upon examination at the time of his retirement.  While there was a single instance of treatment for actual knee pain during active service, there was no follow-up treatment for such and so, it is presumed that the episode of knee pain was acute and transitory and had completely resolved prior to the Veteran's retirement from active service nearly a decade later.  Further, as noted, there is no indication from the post-service medical evidence that the Veteran received any treatment for a bilateral knee disability until nearly twenty years following his separation from active service.  In fact, in an April 2007 statement, the Veteran expressly stated that he had not received any private treatment for a knee disability.  Additionally, at his various VA examinations, the Veteran has claimed different injuries to his knees.  These reports are inconsistent with the single November 1977 instance of treatment for knee pain that had its onset while the Veteran was jogging while in active service.  Therefore, as there is contemporaneous medical evidence weighing directly against the Veteran's claims of bilateral knee pain during and since active service, the Board finds that the Veteran's complaints are simply not probative.  Moreover, given that they are contradicted by the contemporaneous STRs and post-service medical record, they lack credibility.  

Additionally, while the Board notes that the Veteran was diagnosed with mild bilateral knee DJD that was confirmed by X-ray findings in April 2012, this diagnosis was not made within one year of his June 1985 retirement from active service.  Therefore, presumptive service connection is not applicable in this case.  

Further, as noted above, the Veteran has claimed that his right knee disability is secondary to his left knee disability.  As the Veteran is not service-connected for his left knee disability, secondary service connection is not applicable in this case.  

In sum, there is no competent or credible evidence of record indicating that the Veteran had a chronic knee disability during active service and the single instance of left knee pain in service is considered to be acute and transitory with no chronic residuals that are subject to compensation.  There is no competent evidence of record indicating that the Veteran's current bilateral knee disability is in any way related to his active service.  There is no evidence of record showing that the Veteran was diagnosed with arthritis in either knee within one year of his June 1985 retirement from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for either a left or right knee disability is not warranted.  


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


